On Petition for Rehearing
RAWLS, Acting Chief Judge.
Upon consideration of appellee’s timely petition for rehearing, the following sentence found on page 865 of this court’s opinion filed on August 3, 1976, is hereby deleted:
“Thus, the trial court erred in entertaining the petition to intervene and motion to amend final judgment more than one year after the final judgment was entered and almost a year after it had denied the petition to amend final judgment.”
Footnote 3 is also deleted.
Otherwise the petition for rehearing is denied, and we adhere to our views expressed in the original opinion.
SMITH, J., and SWIGERT, WILLIAM T., Associate Judge, concur.